Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on June 8, 2022 has been received and entered. Claims 1, 2, 8 and 15 have been amended. Claims 1-20 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 12 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,783,204.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,783,204 as shown in comparison table below.

Instant Application
Patent 10,783,204
1. A device, comprising: 
one or more memories having instructions stored therein; and
one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: 
receive a query; 
determine a plurality of candidate samples based on the query, wherein each candidate sample, of the plurality of candidate samples, has at least one of a location portion or an objective portion based on the query; compare one or more candidate samples, of the plurality of candidate samples, to past usage terms of candidate samples in a plurality of records to determine scores for the one or more candidate samples, wherein the scores are determined based on: a location value, associated with the location portion of the one or more candidate samples, and an objective value, associated with the objective portion of the one or more candidate samples, 
wherein a first score of the scores for the one or more candidate samples indicates a likelihood that the location portion is associated with a location, and wherein a second score of the scores for the one or more candidate samples indicates a likelihood that the objective portion is associated with an
objective; and 
perform an action with regard to the query based on the scores.
1. A device, comprising: 
one or more memories having instructions stored therein; and one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: 
receive a query; 
determine a plurality of candidate samples based on the query, wherein each candidate sample, of the plurality of candidate samples, has a location portion including a first token of a plurality of tokens and an objective portion including a second token of the plurality of tokens; 
determine a score for the first token and the second token based on a data structure, the score being determined based on: a location value, associated with the location portion, that is identified using the data structure, and an objective value, associated with the objective portion, that is identified using the data structure; 
determine, based on determining the score for the first token and the second token, a probability that the first token or the second token would appear in the objective portion; 
identify, based on determining the probability that the first token or the second token would appear in the objective portion, a split between the location portion and the objective portion; and 
perform, based on identifying the split between the location portion and the objective portion, an action with regard to the query.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “determine, based on determining the score for the first token and the second token, a probability that the first token or the second token would appear in the objective portion; identify, based on determining the probability that the first token or the second token would appear in the objective portion, a split between the location portion and the objective portion;” of claims 1 of Patent 10,783,204 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.



Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Effrat et al., Lewin-Eytan et al. and Wu et al. does not teach “compare one or more candidate samples, of the plurality of candidate samples, to past usage terms of candidate samples in a plurality of records to determine scores for the one or more candidate samples, wherein the scores are determined based on: a location value, associated with the location portion of the one or more candidate samples, and an objective value, associated with the objective portion of the one or more candidate samples, wherein a first score of the scores for the one or more candidate samples indicates a likelihood that the location portion is associated with a location, and wherein a second score of the scores for the one or more candidate samples indicates a likelihood that the objective portion is associated with an objective” as shown in the independent claims 1, 8 and 15. Thereby, the combination of limitations in claims 1, 8 and 15 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 8 and 15. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168